UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELMAR E. WALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:94-cr-00066-FPS-JES-2; 5:14-cv-
00145-FPS-JES)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delmar E. Walton, Appellant Pro Se.    Robert Hugh McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Delmar Walton seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                              The order is not

appealable      unless        a        circuit         justice     or      judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability              will     not     issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief   on    the    merits,          a   prisoner          satisfies     this    standard      by

demonstrating        that     reasonable               jurists     would      find      that    the

district      court’s      assessment          of       the    constitutional          claims    is

debatable     or     wrong.        Slack       v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and       that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Walton has not made the requisite showing.                               The district court

lacked     jurisdiction           to       consider          Walton’s    motion        to   vacate

because it was a successive § 2255 motion for which Walton had

not received prefiling authorization from this court.                                       See 28

                                                   2
U.S.C.    §   2244(b)(3)   (2012).          Accordingly,    we     deny    Walton’s

motion    for    a   certificate   of     appealability      and    dismiss     the

appeal.       We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in     the    materials

before    this   court   and   argument     would   not    aid   the     decisional

process.

                                                                          DISMISSED




                                        3